 

Exhibit 10.12

 

FORM OF EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of August 22, 2018, by
and among [HF FOODS GROUP INC.], a Delaware corporation having its principal
executive offices in Greensboro, NC (the “Company”), and JIAN MING NI
(“Executive”).

 

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, in accordance with the terms and provisions herein
contained;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1. Employment.

 

(a) The Company hereby employs Executive, and Executive hereby accepts such
employment, on the terms and subject to the conditions contained herein.

 

(b) Executive shall serve as the Chief Financial Officer of the Company. At the
request of the Company, Executive further agrees, without additional
compensation, to act as an officer and/or director of subsidiaries of the
Company.

 

(c) Executive shall devote substantially his full business time and attention
and his best efforts to the performance of his duties hereunder; provided,
however, that Executive may engage in charitable, educational, civic and
religious activities, and may participate as an investor, officer or director
with respect to passive investments owned by or for the benefit of Executive or
members of his immediate family, but only to the extent such activities and
service do not result in a conflict of interest with the Company or interfere
with the performance of Executive’s duties and responsibilities hereunder.

 

2. Term. The term of the employment of Executive with the Company commences on
August 22, 2018 and shall continue under this Agreement through December 31,
2018 (the “Initial Term”), subject to the terms and provisions of this
Agreement. After the expiration of the Initial Term, this Agreement shall be
automatically renewed for additional one-year terms (each, a “Renewal Term”)
unless either the Company or Executive gives written notice to the other of the
termination of this Agreement at least ninety (90) days in advance of the next
successive one-year term. Any election by the Company or Executive not to renew
such employment at the end of the Initial Term or any Renewal Term shall be at
the sole, absolute discretion of the Company or Executive, respectively. The
period Executive is employed hereunder during the Initial Term and any such
Renewal Terms is referred to herein as the “Term”. For purposes of this
Agreement, the phrase “Termination Date” shall mean (a) in the case of the
Employee’s death, his date of death; (b) in the case of Good Reason, 30 days
from the date the written notice of termination is given to the Company,
provided the Company has not remedied such facts and circumstances constituting
Good Reason to the reasonable and good faith satisfaction of the Employee; (c)
in the case of termination of employment on or after the Term, the last day of
employment; and (d) in all other cases, the date specified in the written notice
of termination; provided, however, if the Employee’s employment is terminated by
the Company for any reason except Cause, the date specified in the notice of
termination shall be at least 30 days from the date the notice of termination is
given to the Employee, and provided further that in the case of Disability, the
Employee shall not have returned to the full-time performance of his duties
during such period of at least 30 days.

 



 1

 

 

3. Salary. Executive’s base salary (“Base Salary”) shall be at the rate of
$70,000 per year, which shall be payable in accordance with the Company’s
customary payroll practices in effect from time to time. The Base Salary shall
be subject to possible increases at the sole discretion of the Board; provided,
however, that in no event shall Executive’s Base Salary during the Term be less
than at the rate of $70,000 per year.

 

4. Annual Bonus. For each complete fiscal year during the Term (or, on a
prorated basis for any period representing less than a full fiscal year),
Executive will be eligible to be considered for an annual cash incentive bonus
or any other type of award each calendar year during the term of Executive’s
Employment under this Agreement based upon the achievement of certain objective
or subjective criteria established by, and in the sole discretion of, the
Company’s Board of Directors (the “Board”) or any Compensation Committee of the
Board (the “Committee”), as applicable.

 

5. Equity and Long Term Incentive Awards. During the term of this Agreement,
Employee shall be eligible to receive equity or performance awards payable in
shares, cash or other property pursuant to any long-term incentive compensation
plan adopted by the Committee or the Board. Equity awards shall be granted under
the Company’s 2018 Equity Incentive Plan or such other equity compensation plan
as may be adopted by the Company in the discretion of the Committee or the
Board. The actual grant date value of any such awards shall be determined in the
discretion of the Committee or Board and any such awards shall include such
vesting conditions and other terms and conditions as determined by the Committee
or the Board.

 

6. Deduction Limitations. In the event that the compensation payable to
Executive hereunder becomes (or is reasonably likely to become) subject to the
deduction limitations of Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”), taking into account the application of any applicable
transition period under Section 162(m) of the Code and the regulations
promulgated thereunder, the parties agree to negotiate in good faith to
implement as promptly as possible such revisions to the structure (including the
timing, form and type) of such compensation so as to achieve to the greatest
extent possible full tax deductibility of such compensation under Section 162(m)
of the Code; provided, however, that in no event shall any such revisions result
in a reduction in the aggregate amount of compensation otherwise contemplated to
be payable to Executive hereunder.

 

7. Employee Benefits.

 

(a) Generally. During the Term, Executive shall be entitled to participate in
any and all Company employee benefit plans and programs (except as otherwise
provided in this Agreement or as determined by the Compensation Committee of the
Board, excluding bonus and equity-based plans), which generally are made
available to senior officers of the Company, in accordance with, and subject to,
the terms and conditions of such plans and programs (including, without
limitation, any eligibility limitations) as they may be modified by the Company
from time to time in its sole discretion.

 



 2

 

 

(b) Life Insurance. During the Term, the Company shall pay the premiums, up to a
maximum of $50,000 per annum, for the $5,000,000 whole life insurance policy
presently maintained by Executive. Upon termination of this Agreement, Executive
will reimburse to the Company the amount of any such annual premium paid by it
attributable to any period after the end of the Term.

 

(c) Vacation. During the Term, Executive shall be entitled to five (5) weeks of
paid vacation in each fiscal year of the Company. Executive shall not forfeit
any vacation time that remains unused at the end of any fiscal year.

 

(d) Transportation. During the Term, the Company shall provide Executive with an
automobile and driver for transportation to and from the Company’s offices and
for other business purposes. Such automobile shall be at least substantially
equivalent in price to the private vehicle operated by Executive on and
immediately preceding the effective date of this Agreement.

 

(e) Expense Reimbursement. During the Term, the Company shall reimburse
Executive for all reasonable and necessary expenses (including first class air
travel and the use of a private jet leased by the Company or one of its
affiliates for select trips, as appropriate) incurred by Executive incident to
the performance of his duties hereunder, in accordance with the Company’s
policies and procedures.

 

(f) Continuation Benefits. “Continuation Benefits” shall be the continuation of
the benefits described in the foregoing subsections 7(a)-7(e), inclusive, for
the period commencing on the termination date and terminating 12 months
thereafter, or such other period as specifically stated by this agreement (the
“Continuation Period”) at the Company’s expense on behalf of the Employee and
his dependents; provided, however, that (a) in no event shall the Continuation
Period exceed 18 months from the Termination Date; and (b) the level and
availability of benefits provided during the Continuation Period shall at all
times be subject to the post-employment conversion or portability provisions of
the benefit plans. The Company’s obligation hereunder with respect to the
foregoing benefits shall also be limited to the extent that if the Employee
obtains any such benefits pursuant to a subsequent employer’s benefit plans, the
Company may reduce the coverage of any benefits it is required to provide the
Employee hereunder as long as the aggregate coverage and benefits of the
combined benefit plans is no less favorable to the Employee than the coverage
and benefits required to be provided hereunder. This definition of Continuation
Benefits shall not be interpreted so as to limit any benefits to which the
Employee, his dependents or beneficiaries may be entitled under any of the
Company’s employee benefit plans, programs or practices following the Employee’s
termination of employment, including, without limitation, retiree medical and
life insurance benefits.

 



 3

 

 

8. Termination of Employment.

 

(a) Death and Total Disability. Executive’s employment under this Agreement
shall terminate immediately upon his death or Total Disability (as defined
below). For purposes of this Agreement, the term “Total Disability” shall mean
any mental or physical condition that: (i) prevents Executive from reasonably
discharging his services and employment duties hereunder; (ii) is attested to in
writing by a physician who is licensed to practice in the State of New York and
is mutually acceptable to Executive and the Company (or, if the Executive and
the Company are unable to mutually agree on a physician, the Company Board may
select a physician who is a chairman of a department of medicine at a
university-affiliated hospital in the City of New York); and (iii) continues,
for any one or related condition, during any period of six (6) consecutive
months or for a period aggregating six (6) months in any twelve-month period.
Total Disability shall be deemed to have occurred on the last day of such
applicable six-month period.

 

(b) Cause. The Company shall at all times, upon written notice to Executive
given at least ten (10) days prior to the Termination Date, have the right to
terminate this Agreement and the employment of Executive hereunder for Cause (as
defined below); provided, however, that prior to such termination taking effect,
Executive shall have been given an opportunity to meet with the Board, and a
majority of the Board shall have thereafter voted to terminate Executive’s
employment. For purposes of this Agreement, the term “Cause” means the
occurrence of any one of the following events: (i) Executive’s gross negligence,
willful misconduct or dishonesty in performing his duties hereunder; (ii)
Executive’s conviction of a felony (other than a felony involving a traffic
violation); (iii) Executive’s commission of a felony involving a fraud or other
business crime against the Company or any of its subsidiaries; or (iv)
Executive’s breach of any of the covenants set forth in Section 11 hereof;
provided that, if such breach is curable, Executive shall have an opportunity to
correct such breach within thirty (30) days after written notice by the Company
to Executive thereof.

 

(c) Change of Control. Unless otherwise agreed by the Company and Executive,
this Agreement shall automatically terminate upon a Change of Control. For
purposes of this Agreement, a “Change of Control” shall mean any of the
following events described in subsections 8(c)(i), 8(c)(ii), or 8(c)(iii):

 

(i) (A) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)), other than a beneficial owner of more
than five (5%) percent of the Company’s outstanding Common Stock as of the date
hereof, including, without limitation, Executive, as a result of the
consummation of the merger transaction between the Company, HF Group Holding
Corporation and the stockholders of HF Group Holding Corporation which
acquisition occurs after the effective date of this Agreement, immediately after
which such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of forty percent (40%) or more of the combined
voting power of the Company’s then outstanding Voting Securities ; provided,
however, that in determining whether a Change in Control has occurred, Voting
Securities which are acquired in a “Non-Control Acquisition” (as defined below)
shall not constitute an acquisition which would cause a Change in Control. A
“Non-Control Acquisition” shall mean an acquisition by (1) an employee benefit
plan (or a trust forming a part thereof) maintained by (x) the Company or (y)
any corporation or other Person of which a majority of its voting power or its
equity securities or equity interest is owned directly or indirectly by the
Company (a “Subsidiary”), or (2) the Company or any Subsidiary.

 



 4

 

 

(B) Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because a Person (the “Subject Person”) gained Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur.


 

(ii) The individuals who, as of the date this Agreement is approved by the Board
, are members of the Board (the “Incumbent Board”), cease for any reason to
constitute at least two-thirds of the Board; provided, however, that if the
election, or nomination for election by the Company’s stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Agreement, be considered and
defined as a member of the Incumbent Board; and provided, further, that no
individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual “Election
Contest” (as described in Rule 14a-11 promulgated under the 1934 Act) or other
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”).




(iii) Approval by stockholders of the Company of:

 

(A) A merger, consolidation or reorganization involving the Company, unless: (1)
the stockholders of the Company, immediately before such merger, consolidation
or reorganization, own, directly or indirectly immediately following such
merger, consolidation or reorganization, at least sixty percent (60%) of the
combined voting power of the outstanding voting securities of the corporation
resulting from such merger or consolidation or reorganization (the “Surviving
Corporation”) in substantially the same proportion as their ownership of the
Voting Securities immediately before such merger, consolidation or
reorganization, (2) the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization constitute at least two-thirds of the members of
the board of directors of the Surviving Corporation, and (3) no Person (other
than the Company, any Subsidiary, any employee benefit plan (or any trust
forming a part thereof) maintained by the Company, the Surviving Corporation or
any Subsidiary) becomes Beneficial Owner of twenty percent (20%) or more of the
combined voting power of the Surviving Corporation’s then outstanding voting
securities as a result of such merger, consolidation or reorganization, a
transaction described in clauses (1) through (3) shall herein be referred to as
a “Non-Control Transaction”; or

 



 5

 

 

(B) An agreement for the sale or other disposition of all or substantially all
of the assets of the Company, to any Person, other than a transfer to a
Subsidiary, in one transaction or a series of related transactions; or

 

(C) Any plan or proposal for the liquidation or dissolution of the Company.

 

(iv) Notwithstanding anything contained in this Agreement to the contrary, if
the Employee’s employment is terminated prior to a Change in Control and the
Employee reasonably demonstrates that such termination (i) was at the request of
a third party who has indicated an intention or taken steps reasonably
calculated to effect a Change in Control (a “Third Party”) or (ii) otherwise
occurred in connection with, or in anticipation of, a Change in Control, then
for all purposes of this Agreement, the date of a Change in Control with respect
to the Employee shall mean the date immediately prior to the date of such
termination of the Employee’s employment.

 

(d) Executive Termination Without Good Reason. Executive agrees that he shall
not terminate his employment for any reason other than Good Reason without
giving the Company at least six months’ prior written notice of the effective
date of such termination. Executive acknowledges that the Company retains the
right to waive the notice requirement, in whole or in part, and accelerate the
effective date of Executive’s termination. If the Company elects to waive the
notice requirement, in whole or in part, the Company shall have no further
obligations to Executive under this Agreement other than to make the payments
specified in Section 9(a). After Executive provides a notice of termination, the
Company may, but shall not be obligated to, provide Executive with work to do
and the Company may, in its discretion, in respect of all or part of an
unexpired notice period, (i) require Executive to comply with such conditions as
it may specify in relation to attending at, or remaining away from, the
Company’s places of business, or (ii) withdraw any powers vested in, or duties
assigned to, Executive. For purposes of a notice of termination given pursuant
to this Section 8(d), the Termination Date (as defined below) shall be the last
day of the six month notice period, unless the Company elects to waive the
notice requirement as set forth herein.

 

For purposes of this Agreement, “Good Reason” means and shall be deemed to exist
if: (i) Executive is assigned duties or responsibilities that are inconsistent
in any material respect with the scope of the duties or responsibilities of his
title or position, as set forth in this Agreement; (ii) the Company fails to
perform substantially any material term of this Agreement, and, if such failure
is curable, fails to correct such failure within thirty (30) days after written
notice by Executive to the Company; (iii) Executive’s office is relocated more
than fifty (50) miles from its location immediately prior to such relocation;
(iv) the Company fails to have this Agreement assumed by a successor; (v)
Executive’s duties or responsibilities are significantly reduced, except with
respect to any corporate action initiated or recommended by Executive and
approved by the Board; (vi) Executive is involuntarily removed from the Boards
of the Company (other than in connection with a termination of employment for
Cause, voluntary termination without Good Reason, death or Total Disability); or
(vii) the Board is managing the day-to-day operations of the Company and, after
receipt of written notice from Executive to such effect (and sufficient time to
cease such involvement), the Board continues to do so.

 



 6

 

 

(e) Executive Termination for Good Reason. Executive may terminate his
employment hereunder for Good Reason (and this Agreement shall accordingly
terminate) by providing written notice of his intention to terminate, and
specifying the circumstances relating thereto, to the Board within thirty (30)
days following the occurrence of any of the events specified above as
constituting Good Reason and at least ten (10) days prior to the Termination
Date.

 

9. Consequences of Termination or Breach.

 

(a) Termination Due to Death or Total Disability, for Cause, or Without Good
Reason. If Executive’s employment under this Agreement is terminated under
Sections 8(a), 8(b), or 8(d) hereunder, or Executive terminates his employment
for any reason other than Good Reason, Executive shall not thereafter be
entitled to receive any compensation and benefits under this Agreement other
than for (i) Base Salary earned but not yet paid prior to the Termination Date,
and (ii) reimbursement of any expenses pursuant to Section 7(e) incurred prior
to the Termination Date (collectively, the “Accrued Obligations”).

 

(b) Termination Upon Change of Control. In the event that within ninety days
(90) days of a Change of Control, Employee is terminated, or Employee’s status,
title, position or responsibilities are materially reduced and Employee
terminates his Employment, the Company shall pay and/or provide to the Employee,
the following compensation and benefits, in lieu of any other payments due
hereunder: (i) the Accrued Obligations; (ii) the Continuation Benefits; and
(iii) a lump sum payment within ten (10) days of the Termination Date equal to
two times (A) Executive’s then current Base Salary plus (B) the Annual Bonus
paid or payable to Executive pursuant to Section 4 with respect to the Company’s
last full fiscal year ended prior to the Termination Date. Notwithstanding the
foregoing, if the payment under this Section 9(b), either alone or together with
other payments which the Employee has the right to receive from the Company,
would constitute an “excess parachute payment” as defined in Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), the aggregate of such
credits or payments under this Agreement and other agreements shall be reduced
to the largest amount as will result in no portion of such aggregate payments
being subject to the excise tax imposed by Section 4999 of the Code. The
priority of the reduction of excess parachute payments shall be in the
discretion of the Employee. The Company shall give notice to the Employee as
soon as practicable after its determination that Change of Control payments and
benefits are subject to the excise tax, but no later than ten (10) days in
advance of the due date of such Change of Control payments and benefits,
specifying the proposed date of payment and the Change of Control benefits and
payments subject to the excise tax. Employee shall exercise his option under
this Section 9(b) by written notice to the Company within five (5) days in
advance of the due date of the Change of Control payments and benefits
specifying the priority of reduction of the excess parachute payments.

 



 7

 

 

(c) Termination Without Cause or With Good Reason. If Executive’s employment
under this Agreement is terminated by the Company without Cause (which right the
Company shall have at any time during the Term) and other than for the reasons
provided for in Sections 8(a) or 8(b) above, or Executive terminates his
employment for Good Reason, the sole obligations of the Company to Executive
shall be: (i) to make the payments described in Section 9(a) for Accrued
Obligations; (ii) to pay the Continuation Benefits; (iii) to pay to Executive in
a single lump sum payment, within thirty (30) days from the Termination Date, a
separation allowance equal to (A) two times Executive’s then current Base Salary
plus (B) the Annual Bonus paid or payable to Executive pursuant to Section 4
with respect to the Company’s last full fiscal year ended prior to the
Termination Date; and (iv) immediate accelerated vesting of any unvested
Restricted Shares and unvested outstanding stock option(s). Executive
acknowledges and agrees that in the event the Company terminates Executive’s
employment without Cause and other than for the reasons provided for in Sections
8(a), 8(b) or 8(c), or Executive terminates his employment for Good Reason,
Executive’s sole remedy shall be to receive the payments and benefits specified
in this Section 9(c).

 

(d) No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any damages that Executive may incur or other payments to be made to
Executive hereunder as a result of any termination or expiration of this
Agreement, nor shall any payments to Executive be reduced by any other payments
Executive may receive, except as set forth herein.

 

10. Section 409A Compliance.

 

(a) Tax Treatment. To the extent applicable, it is intended that any amounts
payable under this Agreement shall either be exempt from Section 409A of the
Code or shall comply with Section 409A (including Treasury regulations and other
published guidance related thereto) so as not to subject Employee to payment of
any additional tax, penalty or interest imposed under Section 409A of the Code.
The provisions of this Agreement shall be construed and interpreted to the
maximum extent permitted to avoid the imputation of any such additional tax,
penalty or interest under Section 409A of the Code yet preserve (to the nearest
extent reasonably possible) the intended benefit payable to Employee.
Notwithstanding the foregoing, the Company makes no representations regarding
the tax treatment of any payments hereunder, and the Employee shall be
responsible for any and all applicable taxes, other than the Company’s share of
employment taxes on the severance payments provided by the Agreement. Employee
acknowledges that Employee has been advised to obtain independent legal, tax or
other counsel in connection with Section 409A of the Code.

 



 8

 

 

(b) Nonqualified Deferred Compensation. Notwithstanding any provisions of this
Agreement to the contrary, if Employee is a “specified employee” (within the
meaning of Section 409A of the Code and the regulations adopted thereunder) at
the time of Employee’s separation from service and if any portion of the
payments or benefits to be received by Employee upon separation from service
would be considered deferred compensation under Section 409A of the Code and the
regulations adopted thereunder (“Nonqualified Deferred Compensation”), amounts
that would otherwise be payable pursuant to this Agreement during the six-month
period immediately following Employee’s separation from service that constitute
Nonqualified Deferred Compensation and benefits that would otherwise be provided
pursuant to this Agreement during the six-month period immediately following
Employee’s separation from service that constitute Nonqualified Deferred
Compensation will instead be paid or made available on the earlier of (i) the
first business day of the seventh month following the date of Employee’s
separation from service and (ii) Employee’s death. Notwithstanding anything in
this Agreement to the contrary, distributions upon termination of Employee’s
employment shall be interpreted to mean Employee’s “separation from service”
with the Company (as determined in accordance with Section 409A of the Code and
the regulations adopted thereunder). Each payment under this Agreement shall be
regarded as a “separate payment” and not of a series of payments for purposes of
Section 409A of the Code.

 

(c) Expense Reimbursements. Except as otherwise specifically provided in this
Agreement, if any reimbursement to which the Employee is entitled under this
Agreement would constitute deferred compensation subject to Section 409A of the
Code, the following additional rules shall apply: (i) the reimbursable expense
must have been incurred, except as otherwise expressly provided in this
Agreement, during the term of this Agreement; (ii) the amount of expenses
eligible for reimbursement during any taxable year will not affect the amount of
expenses eligible for reimbursement in any other taxable year; (iii) the
reimbursement shall be made as soon as practicable after Employee’s submission
of such expenses in accordance with the Company’s policy, but in no event later
than the last day of Employee’s taxable year following the taxable year in which
the expense was incurred; and (iv) the Employee’s entitlement to reimbursement
shall not be subject to liquidation or exchange for another benefit.

 

11. Restrictive Covenants and Confidentiality.

 

(a) Confidentiality. Recognizing that the knowledge, information and
relationship with customers, suppliers and agents, and the knowledge of the
Company’s and its parents’, subsidiaries’ and affiliates’ business methods,
systems, plans and policies, which Executive shall hereafter establish, receive
or obtain as an employee of the Company or any such parent, subsidiary or
affiliate, are valuable and unique assets of the businesses of the Company and
its parents, subsidiaries and affiliates, Executive agrees that, during and
after the Term hereunder, he shall not (otherwise than pursuant to his duties
hereunder) disclose, without the prior written approval of the Board, any such
knowledge or information pertaining to the Company or any of its parents,
subsidiaries and affiliates, their business, personnel or policies, to any
person, firm, corporation or other entity, for any reason or purpose whatsoever.
The provisions of this Section 11(b) shall not apply to information which is or
shall become generally known to the public or the trade (except by reason of
Executive’s breach of his obligations hereunder), information which is or shall
become available in trade or other publications and information which Executive
is required to disclose by law or an order of a court of competent jurisdiction.
If Executive is required by law or a court order to disclose such information,
he shall notify the Company of such requirement and provide the Company an
opportunity (if the Company so elects) to contest such law or court order.
Executive agrees that all tangible materials containing confidential
information, whether created by Executive or others which shall come into
Executive’s custody or possession during Executive’s employment shall be and is
the exclusive property of the Company or its parents, subsidiaries and
affiliates. Upon termination of Executive’s employment for any reason
whatsoever, Executive shall immediately surrender to the Company all
confidential information and property of the Company or its parents,
subsidiaries or affiliates in Executive’s possession.

 



 9

 

 

(b) Non-Compete. Executive agrees that during the Term, Executive will not
engage in, or carry on, directly or indirectly, either for himself or as an
officer or director of a corporation or as an employee, agent, associate, or
consultant of any person, partnership, business or corporation, any business in
competition with the business carried on by the Company and its parents,
subsidiaries and affiliates in any market in which the Company or its parents,
subsidiaries and affiliates actively conduct business. Notwithstanding the
foregoing, except as otherwise agreed to in writing, Executive shall have the
right to perform such incidental services as are necessary in connection with
(i) his private passive investments, (ii) his charitable or community
activities, (iii) his participation in trade or professional organizations, and
(iv) his service as an executive or on the board of directors (or comparable
body) of any third-party corporate entity that is not a competitive entity, so
long as these activities do not materially interfere with Executive’s duties
hereunder and, with respect to (iv), Executive obtains prior Company consent,
which consent will not be unreasonably withheld. Company’s consent under (iv) is
provided by its execution of this Agreement, with respect to Executive’s
participation in ownership and management of the entities named on Exhibit I,
attached hereto and incorporated herein by reference. Executive may also provide
limited services to other parties provided such services are without
remuneration.

 

12. Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach or violation by Executive of any of the covenants or agreements
contained in Section 11 of this Agreement may cause irreparable harm and damage
to the Company or its parents, subsidiaries or affiliates, the monetary amount
of which may be virtually impossible to ascertain. Therefore, Executive
recognizes and hereby agrees that the Company and its parents, subsidiaries and
affiliates shall be entitled to an injunction from any court of competent
jurisdiction enjoining and restraining any breach or violation of any or all of
the covenants and agreements contained in Section 11 of this Agreement by
Executive and/or his employees, associates, partners or agents, or entities
controlled by one or more of them, either directly or indirectly, and that such
right to injunction shall be cumulative and in addition to whatever other rights
or remedies the Company, and its parents, subsidiaries or affiliates may
possess.

 

13. Indemnification. To the extent permitted by law and the Company’s by-laws,
the Company will indemnify Executive with respect to any claims made against him
as an officer, director or employee of the Company or any subsidiary of the
Company, except for acts taken in bad faith or in breach of his duty of loyalty
to the Company. Executive shall be covered under a directors and officers
liability insurance policy with a coverage limit of at least $2,000,000, to be
maintained by the Company during the Term (and for as long thereafter as is
practicable).

 



 10

 

 

14. Attorney’s Fees. The Company shall pay or reimburse Executive for reasonable
legal expenses (including reasonable attorney’s fees and expenses) incurred in
connection with the preparation or any subsequent renegotiation of this
Agreement up to a maximum of $25,000.

 

15. Taxes. All payments to be made to and on behalf of Executive under this
Agreement will be subject to required withholding of federal, state and local
income and employment taxes, and to related record reporting requirements.

 

16. Executive’s Representations; No Delegation. Executive hereby represents and
warrants that he is not precluded, by any agreement to which he is a party or to
which he is subject, from executing and delivering this Agreement, and that this
Agreement and his performance of the duties and responsibilities set forth
herein does not violate any such agreement. Executive shall indemnify and hold
harmless the Company and its parents, subsidiaries and affiliates and their
officers, directors, employees, agents and advisors for any liabilities, losses
and costs (including reasonable attorney’s fees) arising from any breach or
alleged breach of the foregoing representation and warranty. Executive shall not
delegate his employment obligations under this Agreement to any other person.

 

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina applicable to agreements
made and to be performed in that state, without regard to its conflict of laws
provisions.

 

18. Entire Agreement; Amendment. This Agreement supersedes all prior agreements
between the parties with respect to its subject matter, is intended (with the
documents referred to herein) as a complete and exclusive statement of the terms
of the agreement between the parties with respect thereto and may be amended
only by a writing signed by all parties hereto.

 

19. Notices. Any notice or other communication made or given in connection with
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered by hand, by facsimile transmission, by a nationally recognized
overnight delivery service or mailed by registered mail, return receipt
requested, to a party at his or its address set forth below or at such other
address as a party may specify by notice to the others:

 

If to the Company:  

c/o [HF Foods Group], Inc. 

6001 West Market Street 

Greensboro, NC 27409 

Fax: 

Attention: 

 



 11

 

 

If to Executive:  

At the home address on file with the Company

 

or to such other addresses as either party hereto may from time to time specify
to the other. Any notice given as aforesaid shall be deemed received upon actual
delivery.

 

20. Assignment and Binding Effect. This Agreement shall be binding upon and
inure to the benefit of Executive and Executive’s heirs, executors, personal
representatives, assigns, administrators and legal representatives. Because of
the unique and personal nature of Executive’s duties under this Agreement,
neither this Agreement nor any rights or obligations under this Agreement shall
be assignable by Executive. This Agreement shall be binding upon and inure to
the benefit of the Company and its successors, assigns and legal
representatives. Any such successor of the Company will be deemed substituted
for the Company under the terms of this Agreement for all purposes. For this
purpose, “successor” means any person, firm, corporation or other business
entity which at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires all or substantially all of the assets or business of the
Company.

 

21. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement, or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted.

 

22. Waiver. The failure of any party to insist upon strict adherence to any term
or condition of this Agreement on any occasion shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver must be in writing.

 

23. Section Headings. The section headings contained in this Agreement are for
reference purpose only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

24. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be considered an original, but all of which together shall
constitute the same instrument.

 

25. Arbitration. Any dispute or claim between the parties hereto arising out of,
or in connection with, this Agreement and/or Executive’s employment shall become
a matter for arbitration; provided, however, that Executive acknowledges and
agrees that in the event of any alleged violation of Section 11 hereof, the
Company and any of its parents, subsidiaries and affiliates shall be entitled to
obtain from any court in the State of North Carolina, temporary, preliminary or
permanent injunctive relief as well as damages, which rights shall be in
addition to any other rights or remedies to which it may be entitled. The
arbitration shall take place in Greensboro, North Carolina, and shall be before
a neutral arbitrator in accordance with the Commercial Rules of the American
Arbitration Association; provided however, that to the extent such arbitration
involves any allegation(s) of a violation of any law, rule or regulation which
prohibits discrimination in employment, the arbitrator shall apply the National
Rules for the Resolution of Employment Disputes (as modified) of the American
Arbitration Association then existing in determining the damages, if any, to be
awarded and the allocation of costs and attorneys fees between or among the
parties. The decision or award of the arbitrator shall be final and binding upon
the parties hereto. The parties shall abide by all awards recorded in such
arbitration proceedings, and all such awards may be entered and executed upon in
any court having jurisdiction over the party against whom or which enforcement
of such award is sought.

 



 12

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

  [HF FOODS GROUP], INC.         By:      

Name: ____________________ 

Title: ____________________

          JIAN MING NI

 

 13

 

 

EMPLOYMENT AGREEMENT

 

AMENDMENT NO.1

 

This Amendment No. 1 to EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
August 23, 2018, by and among HF GROUP HOLDING CORPORATION, a North Carolina
corporation having its principal executive offices in Greensboro, NC (the
“Company”), HF Foods Group Inc., a Delaware corporation having its principal
place of business in Greensboro, NC (“Parent Company”) and Jian Ming Ni
(“Executive”).

 

WHEREAS, the Company has entered into an employment agreement with Executive
dated as of August 22, 2018 (Prior Agreement”) to continue his employment with
the Company and its subsidiaries;

 

WHEREAS, as contemplated by the parties, the Company completed its business
combination with the Parent Company effective August 22, 2018 whereby the
Company became a wholly-owned subsidiary of the Parent Company and the parties
desire to confirm their mutual understanding and agreement that the Executive’s
employment includes being an officer and of the Parent Company as well as the
Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1. Employment.

 

(a) The Company hereby employs Executive, and Executive hereby accepts such
employment by the Company and Parent Company, on the terms and subject to the
conditions contained herein and the Prior Agreement.

 

(b) Executive shall serve as the Chief Financial Officer and Principal
Accounting Officer of the Company and the Parent Company. At the request of the
Company, Executive further agrees, without additional compensation, to act as an
officer and/or director of subsidiaries of the Company.

 

2. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina applicable to agreements
made and to be performed in that state, without regard to its conflict of laws
provisions.

 

3. Effect of Agreement upon Prior Agreement. All other terms and conditions of
the Prior Agreement shall remain in full force and effect and shall govern the
terms of employment of Executive with the Company and Parent Company.

 

4. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be considered an original, but all of which together shall
constitute the same instrument.

 

[signature page is next]

 

 14

 

 

[Amendment No. 1 to Employment Agreement – Jian Ming Ni]

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

      Jian Ming Ni

 



HF FOODS GROUP INC.         By:     Zhou Min Ni   Chief Executive Officer      
  HF GROUP HOLDING CORPORATION         By:     Zhou Min Ni   Chief Executive
Officer  

 

 15

 

 

EXHIBIT I

 

North Carolina Good Taste Noodle, Inc. 

Green Tunnel International, LLC 

Majestic Nail Supply, LLC 

ANG Service, LLC 

Business Consulting Services

 



 16

